DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                NO. 12-06-00103-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 321ST
 
IN
THE INTEREST OF B.B.,         §          JUDICIAL DISTRICT COURT OF
A
CHILD
§          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this appeal.  Because Appellant has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion to dismiss is granted,
and the appeal is dismissed.      
Opinion
delivered March 31, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)